Citation Nr: 1523185	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for prostate cancer, including as due to exposure to ionizing radiation.  

2.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for lesions of the face and scalp, including as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for a lung disability, including as due to exposure to asbestos.  

4.  Entitlement to service connection for a dental disability, for compensation purposes.

5.  Entitlement to an initial compensable disability rating for hearing loss.

6.  Entitlement to an initial compensable disability rating for residuals of osteomyelitis, right index finger.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2007 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issues have been recharacterized to comport with the evidence of record.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The claim of service connection for a lung disability was denied in the October 2007 rating decision.  The Veteran filed a timely notice of disagreement, and a statement of the case (SOC) was issued on September 13, 2010 pursuant to the Board's July 2010 remand.  However, the RO found that the Veteran did not perfect an appeal by filing a substantive appeal within 60 days of the mailing of the SOC, and characterized a subsequent communication from the Veteran as a claim to reopen service connection for a lung disability.  The RO denied the claim to reopen, and the Veteran perfected a timely appeal.  He contends, however, that filed a timely substantive appeal within 60 days of the September 2010 SOC.   

The Veteran did not file a formal VA Form 9, Appeal to Board of Veterans' Appeals, within 60 days of the mailing of the September 2010 SOC.  However, in a September 27, 2010 letter, the Veteran referred to the earlier SOC and requested that VA "reexamine the asbestosis issue rather than appear before an appointed VA member, if not a review, then I'll meet with the appointed member as close as possible" to the Veteran's home of record.  He then went on to discuss the merits of his claim for "asbestosis."  The Veteran has discussed exposure to asbestos only in the context of his claim for service connection for a lung disability.  Thus, the Board finds that the discussion of "asbestosis" in fact refers to the claim of service connection for a lung disability that was the subject of the September 2010 SOC.  

The regulation 38 C.F.R. § 20.202 (2014) states that a substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information, indicating that these are alternative criteria for meeting the requirements for filing a valid substantive appeal.  There is no requirement that a substantive appeal be submitted on a VA Form 9.  See 38 U.S.C.A. § 7105(d)(3) (West 2014).  

The Board finds that the Veteran's September 27, 2010 submission is reasonably construed as a substantive appeal, particularly in light of the Veteran's stated belief that he perfected a timely appeal.  See id.; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The issue has therefore been recharacterized as an original claim for service connection, as shown on the title page and is on appeal from the October 2007 rating decision.  

In December 2011, the Veteran requested a hearing before a Veterans Law Judge, but in December 2014, he withdrew his hearing request. 

In October 2011 and September 2013, the Veteran communicated an intent to reopen a previously denied claim of entitlement to service connection for cataracts.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2014).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the AOJ, for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161 (2014).

To the extent the Veteran submitted additional evidence after the SOC, remand specifically for a supplemental SOC (SSOC) is not necessary because the evidence is not pertient to the claim being denied, the other claims are being granted in full or already remanded, and waiver of initial AOJ review of the additional evidence is presumed given the timing of the substantive appeal.  See 38 U.S.C.A. § 7105(e).

The rating issues for bilateral hearing loss and osteomyelitis residuals, and the reopened claims of service connection for prostate cancer and lesions of the face and scalp, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2010 Board decision denied entitlement to service connection for prostate cancer.  

2.  Evidence received since July 2010 is new and relates to an unestablished fact necessary to substantiate the prostate cancer claim.

3.  A July 2010 Board decision denied entitlement to service connection for lesions of the face and scalp (characterized as an immune disorder).

4.  Evidence received since July 2010 is new and relates to an unestablished fact necessary to substantiate the lesions of the face and scalp claim.

5.  The Veteran was exposed to asbestos during service. 

6.  The Veteran has pleural plaques that are attributable to asbestos exposure.

7.  The Veteran does not currently have a dental disability due to a trauma or injury during his active service.


CONCLUSIONS OF LAW

1.  A July 2010 Board decision denying entitlement to service connection for prostate cancer is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  The criteria to reopen the claim of service connection for prostate cancer are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014). 

3.  A July 2010 Board decision denying entitlement to service connection for lesions of the face and scalp (characterized as immune disorder) is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

4.  The criteria to reopen the claim of service connection for lesions of the face and scalp are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014). 

5.  The criteria for service connection for a lung disability manifested by pleural plaques as due to exposure to asbestos are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

6.  The criteria for service connection for a dental disability for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen

The Veteran originally filed a claim of service connection for prostate cancer and an immune disorder in December 2006.  By an October 2007 rating decision, the RO denied the claims.  It determined that the Veteran's prostate cancer was not related to his established in-service exposure to ionizing radiation, nor did it manifest during service or within one year from his discharge from service.  It also determined that the Veteran's immune disorder was not linked to his exposure to radiation.  

The Veteran perfected a timely appeal; however, the Board denied the claims in a July 2010 decision.  At that time, the Board determined that the immune disorder claim encompassed lesions of the face and scalp as raised by the record.  Board decisions are final when date stamped and mailed.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  An exception is when there is a Motion for Reconsideration.  See 38 C.F.R. § 20.1000 (2014).  The Veteran filed a Motion for Reconsideration of the July 2010 Board decision, but the Board denied the motion in September 2010.  Thus, that decision is final.

VA may reopen and review claims which have been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the July 2010 Board decision for which reconsideration was denied.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since the last final denial of the claims in July 2010, the Veteran has submitted treatise evidence indicating that he may have been exposed to more radiation than calculated by the service department's September 2007 dose estimate.  He has also provided statements that he first observed lesions on his face and scalp while still in service.     

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran's prostate cancer may be linked to his in-service radiation exposure, and because they suggest that the Veteran's skin lesions may be directly linked to his service.  Thus, the new evidence relates to unestablished facts necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  

Accordingly, the claims of entitlement to service connection for prostate cancer and lesions of the face and scalp are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lung Disability

There is no specific statutory or regulatory guidance with regard to claims of service connection for asbestos-related diseases.  However, VA's Adjudication Manual addresses these types of claim.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation and shipyard workers and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's service treatment records do not reflect a chronic lung disease or a history of asbestos-related symptoms.  

Post-service treatment records include a finding of a right upper lung nodule on chest x-ray in February 2006.  A January 2009 chest x-ray found evidence of pleural plaques "which most likely all are [asbestos] related disease."  A February 2010 CT scan of the Veteran's chest confirmed the presence of pleural plaques, with no other significant abnormalities in the lungs.  

The Veteran also underwent pulmonary function testing (PFT) in February 2010.  There was no finding of restrictive lung disease.  

The Veteran asserts that he developed a lung disease as a result of exposure to asbestos while serving on the USS Shea, DD 750.  The Dictionary of American Naval Fighting Ships reflects that the USS Shea was constructed during World War II.  According to VA's Adjudication Procedure Manual, varieties of asbestos were used extensively in military ship construction during World War II.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9g.  Given the Veteran's service aboard the USS Shea, the Board finds that there is a likelihood that he was exposed to asbestos during his active military service.

Although the Veteran's lung disability was not first observed until February 2005, this is not inconsistent with the latent period for asbestosis.  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9d. 

A VA physician has attributed the Veteran's pleural plaques to exposure to asbestos during service.  This evidence of diagnosis and etiology linked to service is probative, as it is based on a valid medical analysis of the significant facts of the case in reaching the conclusions as to the diagnosis and nexus opinion.

After reviewing the evidence of record, the Board finds that the VA clinician's opinion has probative value, and there is no countervailing opinion or other material evidence.  On applying the benefit of the doubt doctrine, where all reasonable doubt is resolved in favor of the Veteran when the evidence is in relative equipoise, service connection for a lung disability manifested by pleural plaques, as related to exposure to asbestos in service, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dental Disability

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.  In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability.

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

A review of the Veteran's service treatment records shows that he received dental treatment; there is no indication of dental trauma.  

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states: "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.

The evidence does not show that the Veteran has missing teeth that were the result of loss of substance of body of maxilla or mandible as a result of trauma or disease.  To have had dental treatment during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97.  The Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  As noted previously, a claim of service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the AOJ for appropriate action.

The Veteran has not presented any competent evidence that he has a dental condition for which service connection for compensation purposes may be granted.  Thus, the preponderance of the evidence is against the claim of service connection for a dental condition; there is no doubt to be resolved; and service connection for a dental condition for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also notes that, as to the claim of service connection for a dental condition, VA's duty to notify has been met.  See 38 U.S.C.A. § 5103(a) (West 2014); 3.159(b) (2014).  A standard letter in June 2011 informed the Veteran of the information and evidence necessary to substantiate the claim.

Additionally, VA's duty to assist has been met for this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as well as post-service treatment records potentially relevant to the claim.  Although the Board is requesting medical records from on remand for other claims, there is no indication that these records would be relevant to the dental disability claim.  Moreover, although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained above, the record does not show, and indeed the Veteran does not assert, that he suffered dental trauma in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's claim appears to center around his assertion that he is entitled to reimbursement for out-of-pocket dental expenses he incurred after his separation from service.  Under these circumstances, a VA examination would serve no useful purpose.  VA's duty to notify and assist are therefore met for this claim.  


ORDER

New and material evidence having been received, the claim of service connection for prostate cancer is reopened; and to this extent, the appeal is allowed.  

New and material evidence having been received, the claim of service connection for lesions of the face and scalp is reopened; and to this extent, the appeal is allowed.  

Service connection for a lung disability manifested by pleural plaques, as due to exposure to asbestos, is granted.  

Service connection for a dental disability, for compensation purposes, is denied.



REMAND

The Veteran asserts that he receives all of his treatment at the medical facility at McDonald Army Community Hospital at Fort Eustis, Virginia.  The treatment notes that have been received from this facility are incomplete.  A complete set of the Veteran's records from this facility must be obtained.  38 C.F.R. § 3.159(c)(2).

Evidence in the record indicates that the Veteran sees medical professionals in the private sector for his hearing loss.  As these records are likely relevant to his claim, the Veteran should be asked to identify the medical professionals who treat him for his hearing loss, as well as all other non-VA medical professionals who have treated him for any of the disabilities remaining on appeal, and provide a written release to obtain their medical records.  38 C.F.R. § 3.159(c)(1).  

The most recent VA examination of the Veteran's hearing acuity is dated July 2011.  A private audiogram, dated July 2012, indicates that the Veteran's hearing acuity may have worsened.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran asserts that he has limitation of motion of his right index finger as a result of his service-connected osteomyelitis.  A VA examination is necessary to determine the current level of severity of his right index finger residuals.  Id.  

The Veteran has been diagnosed with folliculitis and lichen planus, which affect his face and scalp.  He asserts that he first observed lesions on his face and scalp as early as 1970, prior to his separation from service.  The Veteran is competent to report symptoms that are readily observable by a layperson, such as skin lesions or a rash.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Veteran is to be afforded a VA examination with respect to the nature and etiology of the lesions of his face and scalp.  McLendon, 20 Vet. App. at 81.

With regard to the claim of service connection for prostate cancer, to include as due to exposure to radiation, the Veteran has submitted a number of treatises and articles in support of his contention that he was exposed to more radiation than noted on the dose estimate provided by the Department of the Navy.  On remand, the Veteran should be notified that he may submit a dose estimate from a "credible source," which is a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology.  See 38 C.F.R. § 3.311(a)(3)(ii) (2014).  Additionally, given the submission of additional evidence by the Veteran, a new dose estimate should be prepared under 38 C.F.R. § 3.311(a).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain a complete set of the Veteran's treatment records from the McDonald Army Community Hospital at Fort Eustis, Virginia.

2.  Contact the Veteran and request that he identify all non-VA medical professionals who have treated him for prostate cancer, lesions of the face and scalp, hearing loss, and residuals of osteomyelitis of the right index finger, and provide written authorization to obtain a complete copy of their records.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to their treatment of the Veteran.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  In connection with the prostate cancer claim, notify the Veteran that he may submit a dose estimate of his in-service radiation exposure from a "credible source," which is a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology. 

4.  In connection with the prostate cancer claim, have the appropriate source prepare another dose estimate under 38 C.F.R. § 3.311(a) for the Veteran's in-service radiation exposure with consideration of the additional evidence submitted by the Veteran.

If it is determined that a dose estimate is greater than that of the one prepared in March 2006, follow the ensuing procedures of 38 C.F.R. § 3.311 for claims based on ionizing radiation.

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his skin lesions claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the lesions affecting the Veteran's face and scalp had their onset during, or are otherwise related to, his active service.  The examiner is also asked to take a history from the Veteran as to his first observation of skin lesions starting in approximately 1970, and indicate whether the Veteran's description of the lesions that manifested then are manifestations of his current skin disability.

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA audiological examination to ascertain the severity of the Veteran's bilateral hearing loss.  The entire claims file must be reviewed by the examiner.  

Appropriate audiometric testing must be conducted.  The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for a VA examination to assess the severity of his osteomyelitis residuals.  The entire claims file must be reviewed by the examiner.  All indicated studies should be performed.

The clinical findings should be set forth in detail, and the examination report should include range of motion findings of the right index finger  Any further limitation of motion due to pain should be noted.  The examiner should also ascertain whether the disability results in weakened movement, excess fatigability, or incoordination; if so, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to such factors.

The examiner is also asked to state the whether the Veteran had any recurrences of osteomyelitis after the in-service episode, and, if so, state the frequency of such recurrences.  The examiner must indicate whether there is a discharging sinus, evidence of recent infection, definite involcrum or sequestrum, or active infection within the last 5 years.

Finally, the examiner is asked to evaluate any scar that is associated with the surgical correction of his osteomyelitis of the right index finger.

The examination report must include a complete rationale for all opinions expressed.  

8.  Finally, readjudicate the issues remaining on appeal, including the reopened service claims on the merits.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


